IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                  :      NO. 819
                                        :
REAPPOINTMENT TO COURT OF               :      SUPREME COURT RULES DOCKET
                                        :
JUDICIAL DISCIPLINE                     :




                                   ORDER



PER CURIAM:


         AND NOW, this 19th day of December, 2019, Doris C. Williams,* Allegheny

County, is hereby reappointed as a member of the Court of Judicial Discipline for a term

expiring June 30, 2020.


*Non-lawyer elector